Citation Nr: 0304481	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma, also claimed as 
shortness of breath and chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1974.

The current appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied entitlement to service 
connection for asthma, also claimed as shortness of breath 
and chest pain.

This matter was previously before the Board in May 2002, at 
which time it was remanded for additional development.

In June 2002 the veteran provided oral testimony at a 
personal hearing by before the undersigned Veterans Law Judge 
sitting at the RO, a transcript of which has been associated 
with the claims file.

The case has been returned to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that during the pendency of this appeal, the 
veteran appears to have raised the issue of entitlement to 
service connection for a back disability.  The Board does not 
have jurisdiction of this issue as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet.App. 9 
(1993); Roy v. Brown, 5 Vet.App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 2002).  The issue is, therefore, 
referred to the RO, and any notification is to be by letter 
that includes complete appellate rights.


FINDING OF FACT

The probative, competent evidence establishes that the 
veteran does not have a current diagnosis of asthma which has 
been related to his period of active service on any basis.


CONCLUSION OF LAW

Asthma, also claimed as shortness of breath and chest pain, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 C.F.R. 
§§ 3.303(d), 3.304, 3.307, 3.309(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A report of medical examination dated in January 1973, shows 
that upon clinical evaluation, the veteran's lungs and chest 
were normal.  The associated report of medical history, also 
dated in January 1973 and completed by the veteran at the 
time of his entrance into service, shows that he indicated 
that he had never had asthma, shortness of breath, pain or 
pressure in the chest, or chronic cough.

A chronological record of medical care dated in June 1974 
shows that the veteran reported wheezing, trouble breathing 
and coughing.  The assessment was bronchial asthma.

A report of medical examination dated in November 1974, shows 
that upon clinical evaluation, the veteran's lungs and chest 
were normal.  The associated report of medical history, also 
dated in November 1974 and completed by the veteran at the 
time of his separation from service, shows he indicated that 
he had experienced asthma, shortness of breath, and pain or 
pressure in the chest.

Subsequent to service, private medical records show that a 
pulmonary function test conducted in June 2000 revealed 
abnormal results accompanied by the sole comment of the 
examiner of questionable effort.

A pulmonary function report dated in July 2000 shows that the 
veteran had a first diagnosis of chronic obstructive 
pulmonary disease and a second diagnosis of tobacco abuse.

A VA examination report dated in February 2001, shows that 
the veteran reported having had problems with asthma since 
his period of service in 1974.  He indicated that over the 
years, he could only work sporadically because he had spells 
manifested by shortness of breath.  He added that he had not 
seen a physician regularly, and would use an inhaler only as 
needed.  He stated that his symptoms were exacerbated by 
exertion.  The diagnosis, in pertinent part, was history of 
asthma with signs of mild expiratory obstruction.  Pulmonary 
function test was within normal limits.

In June 2002 the veteran provided oral testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
He asserted that he was healthy when he entered service, and 
that during basic training, when undergoing gas chamber 
exercises, he experienced several episodes of coughing and 
shortness of breath for which he was treated at the 
dispensary for asthma.  He added that his symptoms have 
recurred several times and that they, together with a back 
injury, have impacted his ability to work to the extent that 
he stopped working in May or June 1999.  He also stated that 
no doctor had indicated to him that he had asthma that was 
related to service.

A VA examination report dated in December 2002, shows that 
the veteran's entire claims folder was reviewed in 
conjunction with the examination.  It was reported that the 
veteran's asthma dated back to June 1974 when he had been 
treated for acute shortness of breath in service.  At that 
time he had been found to have wheezes and crackles and he 
was treated for a pulmonary infection which cleared up within 
24 hours.  

He was said to use albuterol, but that was more or less self 
prescribed.  He was followed in the Birmingham, Alabama VA 
Medical Center but had never been diagnosed with asthma.  The 
diagnosis was one episode of bronchospasm documented in 1974, 
no documentation since then.  Repeated examinations were 
noted to have shown no wheezing and normal pulmonary function 
tests.  Therefore a diagnosis of asthma could not be made.  
It was noted that his chest X-ray showed mild pulmonary 
emphysema and no other abnormalities.


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2002).

For certain chronic disorders, including bronchiectasis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002);  38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  


When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology and (c) medical or 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 418, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
grant.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Birmingham, 
Alabama, VA Medical Center; the Helen Keller Hospital in 
Sheffield, Alabama; and the Semmes Murphey Neurologic 
Institute in Muscle Shoals, Alabama.  The veteran also 
indicated treatment by RLC, MD; JG, MD, PhD; and JGA, JR, MD, 
FACS.  The treatment records, including examination reports, 
have been obtained from the respective medical care providers 
and have been associated with the veteran's claims folder.  
The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated the service medical records 
with the claims file.


The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist him as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West 2002)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the record shows that the RO has informed the 
veteran of the evidence needed to substantiate his claim by 
letters dated in December 2002 and February 2003, notifying 
him of what has been done with his claim, what he was 
required to do in order to complete his claim.  The veteran 
has also been informed of the types of evidence need to 
substantiate his claim through issuance of a rating decision, 
statement and supplemental statements of the case, a Remand 
of the Board, and associated correspondence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

Furthermore, there is no need for a file medical opinion. In 
this regard, the Board notes that the claims file already 
contain competent medical opinion specifically addressing the 
etiology of the claimed disability at issue.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist and the 
duty to notify has changed during the course of the appeal, 
and has considered the applicability of Bernard v. Brown, 4 
Vet. App. 384 (1993).

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
and an opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced in any denials of 
those opportunities.

The Board finds no prejudice to the veteran in proceeding 
with his claim at this time because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of the new law with respect to the duty to notify 
and the duty to assist.  Bernard, 4 Vet. App. at 393-394.

There is no known additional evidence claimed by the veteran 
to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  The veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge by sitting at the RO in June 2002.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a), if a veteran is diagnosed with a certain enumerated 
chronic disease as set forth above, a rebuttable presumption 
of service connection may be warranted.


The probative evidence demonstrates that the veteran is 
seeking entitlement to service connection for asthma which is 
not a disability for which presumptive service connection is 
available pursuant to 38 C.F.R. § 3.309(a).  Additionally, it 
has not been shown that the veteran has ever been diagnosed 
with bronchiectasis.  Therefore, presumptive service 
connection under 38 C.F.R. § 3.309(a) is not warranted.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of asthma prior to his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records mention 
that he had an episode of a paroxysmal asthmatic attack and 
was diagnosed with bronchial asthma.  However, this appeared 
to be an isolated incident which had been resolved prior to 
separation from service.  The veteran's separation 
examination report dated in November 1974 is entirely silent 
as to his having residuals from that episode and clinical 
evaluation revealed normal lungs and chest at separation.

Subsequent to active service, there is no evidence of any 
diagnosis of asthma.  The veteran underwent pulmonary 
function testing as early as June 2000, but the results of 
the testing were within normal limits.  There is no evidence 
of a current diagnosis of asthma that is attributable to the 
veteran's period of active service beyond assertions as 
reported by the veteran.

The Board notes that the veteran testified that he 
experienced an asthma attack on many occasions in service and 
that he has had symptoms associated therewith since that 
time.  However, there is no competent medical evidence of 
record associating any post service reported asthma with any 
symptomatology experienced during and/or since his period of 
active service.  The veteran's self-report as to his having 
asthma that was manifest either in service or resulted 
therefrom is not competent medical evidence.  In short, there 
is no substantiating documentation of evidence of any alleged 
continuity of symptomatology.  Voerth, McManaway, supra.  The 
veteran is not shown to have asthma, and the competent 
medical authority of record shows that no present disorder of 
a respiratory nature linked to service is shown by the 
evidentiary record.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the veteran's case, as discussed at length above, although 
the service medical records do show an isolated incident of a 
paroxysmal asthmatic attack, it has not been shown by a 
competent authority that there is a nexus between said 
incident and a current asthma disability.  As noted in the 
previous paragraph, the veteran is not competent to provide 
such a medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has rashes that are related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds probative the December 2002 VA medical 
examination report wherein it was established that the 
veteran had one episode of bronchospasm in 1974 and none 
documented since then.  It was determined that a diagnosis of 
asthma could not be made.  In other words, there is no 
demonstrated continuity of symptomatology of any asthma 
disorder reported in service and currently.  See Voerth, 
McManaway, supra.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no disability for 
which the veteran may be awarded service connection on a 
presumptive basis.  Subsequent to separation from service, 
there is no competent medical evidence of record which 
suggests the veteran has a current asthma disability and 
there has been no link provided by a competent authority 
relating any current disability to service.  On the contrary, 
the competent medical evidence of record specifically 
establishes that there is no asthma related to service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for asthma, also claimed as 
shortness of breath and chest pain.  See Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to service connection for asthma, also claimed as 
shortness of breath and chest pain is denied.



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

